Citation Nr: 0614404	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


ISSUE

Entitlement to a rating in excess of 0 percent for impotency, 
granted as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
May 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In November 2005 the veteran appeared and gave testimony at a 
Board hearing in Huntington, West Virginia.  The transcript 
of this hearing is of record.

During the November 2005 hearing the veteran testified that 
he has been seeing a psychiatrist at the VA Medical Center in 
Huntington, West Virginia.  He also testified that he has 
been seeing a social worker for his emotional problems, and 
said that he has been told that he may be suffering from 
depression and/or post-traumatic service disorder.  According 
to the veteran, his depression stems from his impotency.

The veteran has raised a new claim for service connection for 
an acquired psychiatric disorder as secondary to the service-
connected impotency.  This issue is inextricably intertwined 
with the issue of the proper rating for the impotency.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The fact 
that an issue is inextricably intertwined does not establish 
that the Board has jurisdiction of the issue, only that the 
Board cannot fairly proceed while there is an outstanding 
matter that must be addressed by the RO in the first 
instance.  Accordingly, this matter is referred to the RO for 
adjudication.  

The Board will postpone review of the issue of entitlement to 
a rating in excess of 0 percent for impotency until 
adjudication of the veteran's new claim for service 
connection for an acquired psychiatric disorder secondary to 
the impotency has been completed.  In addition, the issue of 
entitlement to a rating in excess of 0 percent for impotency 
will be returned for further development.

REMAND

The veteran testified that he was "started on Viagra," but 
continues to suffer from erectile dysfunction.  He also 
maintains that he has never undergone an examination to 
ascertain whether or not he has a penile deformity.  The 
veteran should be afforded an examination to determine 
whether he suffers from a penile deformity.  38 C.F.R. 
§§ 3.159(c)(4), 4.10, 4.115b, Diagnostic Code 7522.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his impotency since October 
2002.  Even if no additional sources of 
treatment records are identified, all 
relevant records compiled since December 
2002 by the VA medical center patronized by 
the veteran should be obtained.

2.  The veteran should then be scheduled 
for examination by appropriate specialists 
to determine all the manifestations and 
impairment attributable to the service-
connected impotency, to include whether he 
has a psychiatric disorder that is caused 
by or made worse by the impotency and 
whether he has a penile deformity that is 
associated with the impotency.  The 
examiner should furnish the etiological, 
anatomical, pathological, laboratory, and 
prognostic data required for ordinary 
medical classification.  The claims folder 
should be made available to, and reviewed 
by, the examiner.  

3.  After completion of the above and any 
additional development deemed necessary, 
and after adjudication of the veteran's new 
claim for an acquired psychiatric disorder, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


